The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: (1) Under 59 O.S. 1556 [59-1556] (1973), does the use of a Post Office Box number satisfy the requirement for the listing of a business address in the receipt supplied to one buying a hearing aid? 59 O.S. 1556 [59-1556] of the Hearing Aid Dealers and Fitters Act provides in pertinent part as follows: "Any person who practices the fitting and sale of hearing aids shall deliver to each person supplied with a hearing aid a receipt which shall contain the licensee's signature and show his business address and the number of his license, together with specifications as to the make and model of the hearing aid furnished, with full terms of the sale clearly stated . . . ." The Act itself contains no definition of the term "business address," however, the term is used in other sections throughout the Act. When attempting to interpret a statute "legislative intent is as certained from the whole Act, in light of the general purpose and object." City of Midwest City v. Harris, Okl.561 P.2d 1357 (1977).  The business address of a licensee is referred to in 59 O.S. 1563 [59-1563], which requires the licensee to notify the Board of the place where he engages in the fitting and sale of hearing aids. Reference is also made to a licensee's place of business in 59 O.S. 1564 [59-1564], with regard to the posting of the license, in the licensee's place of business.  Thus, by referring to the other sections of the Act which make reference to the licensee's business address or his place of business, it is clear that the Legislature intended the term "business address" as used in 59 O.S. 1556 [59-1556], to mean a licensee's place of business. A licensee's place of business, as set forth in 59 O.S. 1563 [59-1563], is that place where he engages in the fitting or sale of hearing aids. The intent of the Legislature in requiring such an address to be included in a sales receipt was obviously to allow the customer access to the place where the licensee fits and sells hearing aid devices. It is, therefore, apparent that the listing of a post office box number in a sales receipt would not allow the customer ready access to the dealer or fitter, and thus would not fulfill the requirement under 59 O.S. 1556 [59-1556] for the inclusion in all sales receipts of the licensee's business address.  It is, therefore, the official opinion of the Attorney General that your question be answered as follows: Under 59 O.S. 1556 [59-1556] (1973), the term business address refers to that place where a licensee engages in the fitting and sale of hearing aid devices. Therefore, the use of a Post Office Box number does not satisfy the requirement for the listing of a business address as required under 59 O.S. 1556 [59-1556].  (KAY HARLEY JACOBS) (ksg)